Filed 8/7/19 by Clerk of Supreme Court

                            IN THE SUPREME COURT
                           STATE OF NORTH DAKOTA


                                        2019 ND 212



            In the Matter of the Chambering of a New District Judgeship
                        in the South Central Judicial District



                                       No. 20190210



       Per curiam.

[¶1]   The 66th Legislative Assembly passed House Bill 1002, the appropriation bill for the
judicial branch, which included a new district judgeship for the South Central Judicial
District. The bill was signed by Governor Doug Burgum and was effective July 1, 2019.
[¶2]   N.D. Sup. Ct. Admin. R. 7.1 provides the procedure for establishing judgeship
chambers with the judicial districts of North Dakota. Notice the Court was contemplating
chambering the judgeship in Mandan, North Dakota, in the South Central Judicial District,
and providing an opportunity for written comment was posted July 11, 2019, on the Supreme
Court website.
[¶3]   At the Court’s request, a Report containing population and caseload trends, and other
criteria identified in N.D. Sup. Ct. Admin. R. 7.1, was filed July 23, 2019, by the Trial Court
Administrator for the South Central Judicial District
[¶4]   The South Central Judicial District is comprised of Burleigh, Emmons, Grant,
McLean, Mercer, Morton, Oliver, Sheridan and Sioux Counties. The district’s population
has grown 23% since 2000, and approximately 80% of the population is centered in
Bismarck and Mandan, which are located in Burleigh and Morton Counties. Additionally,
96% of the licensed attorneys in the district are located in Bismarck and Mandan.
[¶5]   Case filings have steadily increased in the South Central Judicial District, with the
combined civil, criminal, and formal juvenile caseloads in the South Central Judicial District
having increased by 37% since 2000. According to the district’s report, year-to-date Odyssey
filing data (excluding traffic cases) in 2019 shows overall growth of 10% when compared
to the same period in 2018. Additionally, 87.6% of the districts weighted workload is
concentrated in Burleigh and Morton Counties.
[¶6]   The Burleigh County courthouse has six courtrooms and one hearing room. The
courtrooms have both sound and digital recording systems installed. The hearing room has
digital recording capabilities. Two of the courtrooms have ITV systems install and three
others share portable ITV carts. Six judges and two referees currently work out of the
Burleigh County courthouse.
[¶7]   The Morton County courthouse has five courtrooms. All courtrooms are equipped
with sound and digital recording systems. Two of the courtrooms have ITV capabilities.
Three judges currently work out of the Morton County courthouse.
[¶8]   According to the district’s report, chamber space for the new judge and courtroom
space is more readily available in the Morton County courthouse following a renovation that
was completed in July of 2018. Additional space was obtained in Burleigh County, however,
in its current configuration suitable courtroom space and permanent judge chambers are not
available at this time.
[¶9]   The caseflow plan for the South Central Judicial District requires all of the judges in
the district to manage all case types in all counties and is best managed from a central
location. The close proximity of Bismarck and Mandan allows judges to easily travel
between the two cities for hearings and trials.
[¶10] The Court recognizes the continued cooperation and support of the Burleigh and
Morton County Commissioners in providing secure court facilities to our chambered judges
and staff.
[¶11] Following consideration of the record before the Court in this matter, and the
recommendation of the judges of the South Central Judicial District,
[¶12] IT IS HEREBY ORDERED, that the new judgeship is designated Judgeship No. 10,
with chambers in Mandan, North Dakota, in the South Central Judicial District, to be filled
in the manner provided by N.D.C.C. Chapter 27-25.
[¶13]         Gerald W. VandeWalle, C.J.
              Jerod E. Tufte
              Jon J. Jensen
              Daniel J. Crothers
              Lisa Fair McEvers